Citation Nr: 0715365	
Decision Date: 05/23/07    Archive Date: 06/01/07

DOCKET NO.  02-10 973A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. 
Petersburg, Florida



THE ISSUE

Entitlement to an increased rating for post-traumatic stress 
disorder, currently evaluated as 70 percent disabling, 
including entitlement to an initial rating in excess of 50 
percent prior to July 20, 2005.



REPRESENTATION

Appellant represented by:	The American Legion



WITNESS AT HEARING ON APPEAL

Appellant/Veteran


ATTORNEY FOR THE BOARD

D. M. Casula, Counsel


INTRODUCTION

The veteran had active service from August 1966 to June 1969, 
including honorable service in the Republic of Vietnam.  

This matter comes before the Board of Veterans' Appeals (BVA 
or Board) on appeal from a March 2000 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Waco, Texas, which granted service connection for post-
traumatic stress disorder and assigned a 30 percent rating, 
effective November 1999.  In a July 2002 rating decision, the 
RO granted an increase in rating to 50 percent, effective 
April 2002, but in an April 2003 rating decision, the 
increase was made effective November 1999.  In a September 
2005 rating decision, the RO granted a 70 percent rating, 
effective from July 20, 2005.  The veteran continues his 
appeal for an initial rating higher than 50 percent and for a 
rating higher than 70 percent for all periods in question.

The Board first considered this appeal in May 2005 and 
remanded the claim here on appeal for additional development 
of the medical record.  The requested development was 
performed and the appeal is now properly returned for further 
appellate consideration.  The Board notes that in its May 
2005 remand, a number of issues were remanded pursuant to 
Manlincon v. West, 12 Vet. App. 238 (1999).  The issues were 
reconsidered and a Statement of the Case was issued in 
September 2005.  The veteran did not perfect an appeal of 
those issues.  As such, they are not here before the Board 
for consideration.

The Board points out that the RO granted a total rating based 
on individual unemployability in its September 2005 rating 
decision.  The veteran voiced disagreement with the effective 
date of that grant.  The RO has not issued a Statement of the 
Case with respect to that issue, but the claim is moot as a 
result of this favorable decision.  As such, the matter is 
not here addressed on the merits nor remanded to the RO for 
further action.  The Board acknowledges that the veteran also 
voiced disagreement with the RO's finding that the total 
rating was not considered permanent and total.  That is not 
an appealable issue and is not here before the Board.


FINDINGS OF FACT

1.  All relevant evidence necessary for an equitable 
disposition of the veteran's appeal has been obtained.

2.  As of the veteran's claim in November 1999, he has 
experienced total occupational and social impairment as a 
result of symptoms associated with post-traumatic stress 
disorder such as difficulty forming and maintaining 
relationships, irritability and mistrust of others.


CONCLUSION OF LAW

Criteria for a 100 percent rating for post-traumatic stress 
disorder have been met as of November 22, 1999.  38 U.S.C.A. 
§§ 1155, 5107 (West 2002 & Supp. 2006); 38 C.F.R. §§ 4.1-
4.16, 4.130, Diagnostic Code 9411 (2006).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

The Board finds that VA has substantially satisfied the 
duties to notify and assist, as required by the Veterans 
Claims Assistance Act of 2000 (VCAA).  See 38 U.S.C.A. 
§§ 5100, 5102, 5103, 5103A, 5107, 5126; 38 C.F.R. §§ 3.102, 
3.156(a), 3.159 and 3.326(a).  To the extent that there may 
be any deficiency of notice or assistance, there is no 
prejudice to the veteran in proceeding with this appeal given 
the favorable nature of the Board's decision.  Any error in 
the failure to provide notice involving the downstream 
elements of rating and effective date is harmless at this 
time, and can be corrected by the RO following the Board's 
decision.  See Dingess/Hartman v. Nicholson, 19 Vet. App. 473 
(2006).

The veteran asserts that he has been unable to maintain 
relationships or employment for many years as a result of 
daily flashbacks of service stressors and difficulty relating 
to other people.  He credibly testified before the Board that 
he only spends time with his friends who are also veterans 
and maintains no other relationships.  The veteran also 
testified that he was unemployed for quite some time and had 
been unable to obtain new employment as a result of his 
irritability and difficulty with relationships.  He stated 
that he was treated with medication by his primary care 
physician, but had not been in treatment for over one year.

Disability evaluations are determined by the application of 
the schedule of ratings which is based on average impairment 
of earning capacity.  See 38 U.S.C.A. § 1155.  Separate 
diagnostic codes identify the various disabilities.  Where 
entitlement to compensation has been established and a higher 
initial disability rating is at issue, the level of 
disability at the time entitlement arose is of primary 
concern.  Consideration must also be given to a longitudinal 
picture of the veteran's disability to determine if the 
assignment of separate ratings for separate periods of time, 
a practice known as "staged" ratings, is warranted.  See 
Fenderson v. West, 12 Vet. App. 119 (1999).

The veteran's post-traumatic stress disorder has been 
evaluated using Diagnostic Code 9411 of 38 C.F.R. § 4.130, 
which sets forth the criteria for evaluating post-traumatic 
stress disorder using a general rating formula for mental 
disorders outlined in Diagnostic Code 9440.  Pertinent 
portions of the general rating formula for mental disorders 
are as follows:

Total occupational and social impairment, due to 
such symptoms as:  gross impairment in thought 
processes or communication; persistent delusions or 
hallucinations; grossly inappropriate behavior; 
persistent danger of hurting self or others; 
intermittent inability to perform activities of 
daily living (including maintenance of minimal 
personal hygiene); disorientation to time or place; 
memory loss for names of close relatives, own 
occupation, or own name...........100 percent

Occupational and social impairment, with 
deficiencies in most areas, such as work, school, 
family relations, judgment, thinking or mood, due 
to such symptoms as:  suicidal ideation; 
obsessional rituals which 
interfere with routine activities; speech 
intermittently illogical, obscure, or irrelevant; 
near-continuous panic or depression affecting the 
ability to function independently, appropriately 
and effectively; impaired impulse control (such as 
unprovoked irritability with periods of violence); 
spatial disorientation; neglect of personal 
appearance and hygiene; difficulty in adapting to 
stressful circumstances (including work or a 
worklike setting); inability to establish and 
maintain effective relationships..............................70 
percent

Occupational and social impairment with reduced 
reliability and productivity due to such symptoms 
as:  flattened affect; circumstantial, 
circumlocutory, or stereotyped speech; panic 
attacks more than once a week; difficulty in 
understanding complex commands; impairment of 
short- and long-term memory (e.g., retention of 
only highly learned material, forgetting to 
complete tasks); impaired judgment; impaired 
abstract thinking; disturbances of motivation and 
mood; difficulty in establishing and maintaining 
effective work and social relationships......................50 
percent

It is the defined and consistently applied policy of VA to 
administer the law under a broad interpretation, consistent, 
however, with the facts shown in every case.  When, after 
careful consideration of all procurable and assembled data, a 
reasonable doubt arises regarding service origin, the degree 
of disability, or any other point, such doubt will be 
resolved in favor of the claimant.  By reasonable doubt is 
meant one which exists because of an approximate balance of 
positive and negative evidence which does not satisfactorily 
prove or disprove the claim.  It is a substantial doubt and 
one within the range of probability as distinguished from 
pure speculation or remote possibility.  See 38 C.F.R. § 4.3.

VA treatment records show that in December 1999, the veteran 
reported that his sleep was poor, that he had problems with 
anger, hyperstartling, and hypervigilance.  On mental status 
examination, the veteran was alert, but angry.  His thoughts 
were logical, coherent, and goal directed.  The veteran 
denied suicidal or homicidal ideation or plan or intent, and 
he had no hallucinations or delusions.  

On VA examination in February 2000, the veteran reported that 
after his discharge from service he worked construction for a 
few years, and then, for the past twenty to twenty-five 
years, he worked part-time as a bartender.  He complained of 
nightmares three to four times per week, and of pacing the 
floor at night, locking his house down like a bunker; loud 
noises made him jumpy and he thought about Vietnam everyday.  
On objective examination, the veteran was found to be alert 
and oriented; his affect was blunted, his mood anxious.  The 
veteran's insight and judgment were deemed to be fair to good 
and the examiner diagnosed post-traumatic stress disorder.  A 
Global Assessment of Functioning (GAF) score of 60 was 
assigned.  

A VA treatment record showed that in April 2000 the veteran 
reported he was getting more angry and reactive and his job 
and relationship were both threatened.  On examination, he 
was anxious, agitated, and unable to relax.  A GAF score of 
50 was assigned.  In June 2000, the veteran was found to be 
depressed and angry.  In January 2001, the veteran was found 
to depressed and somber and the GAF score of 50 was 
continued.  In a May 2001 treatment record, it was noted that 
the veteran was a bartender, but the only reason he was able 
to keep the job was because his boss was a friend of his 
father.  

In March 2002, the veteran's employer reported that the 
veteran's employment had been terminated as a result of his 
unpredictable behavior and temperament.  It appears that the 
veteran has not had permanent employment since that time.

The veteran underwent VA examination in April 2003 and was 
again found to be anxious.  He related having nightmares 
about Vietnam every night, thoughts about Vietnam all the 
time, and being unable to leave the house because he 
preferred to be by himself.  On examination, his affect was 
blunted and his insight and judgment were fair.  A GAF score 
of 50 to 55 was assigned and the examiner opined that the  
veteran's poor sleep, nightmares, intrusive thoughts, 
avoidance of reminders of war, social isolation, 
hypervigilance and hyperarousal interfered with his sense of 
well being and ability to relate to others.  

On VA psychiatric examination in July 2005, the veteran 
reported that he lived by himself and that he had not worked 
since 2002.  He related that he had not had any ongoing 
psychiatric treatment in several years because there had been 
turnover in VA psychiatrists which interfered with 
continuity.  It was noted that the veteran's records 
indicated that his primary care doctors had prescribed his 
psychiatric medications.  The veteran reported that he could 
not deal with people, that he got agitated easily, he had no 
patience and he had trouble sleeping.  He reported having 
nightmares about Vietnam and that he thought about Vietnam 
everyday of his life.  He did not watch television because it 
reminded him of Vietnam.  On objective examination, the 
veteran appeared agitated and his affect was flat, mood 
anxious.  The veteran's insight and judgment were fair to 
poor.  The diagnosis was again post-traumatic stress 
disorder.  A GAF score of 45 was assigned reflecting serious 
symptoms.  The examiner opined that the veteran's symptoms 
were severe and did not allow him to socialize in any 
meaningful form.  The examiner also opined that the veteran's 
irritability and mistrust of others, poor sleep and self-
reported difficulty concentrating would render him incapable 
of performing any meaningful work.  

VA treatment records dated in 2005 show that the veteran was 
seen for medication re-evaluation and psychotherapeutic 
intervention.  He continued to express hopelessness and an 
inability to relate to others.  There was no evidence of 
overt psychosis and no major cognitive changes.  A GAF score 
of 50 to 55 was continued, reflecting serious to moderate 
symptoms.  

Given the evidence as outlined above, the Board finds that 
record does not show that the veteran has significantly 
changed since he submitted his application for VA 
compensation in November 1999.  He has continued to be unable 
to relate to others and to maintain relationships as a result 
of symptoms of post-traumatic stress disorder.  The veteran 
was employed on a part-time basis in a sheltered environment, 
but has not demonstrated that he has been able to maintain 
employment in a setting where he does not have a family tie 
to the employer.  The veteran credibly testified before the 
Board that he had been unable to obtain employment and that 
he had had difficulty maintaining employment for many years 
as a consequence of his irritable mood and short temper.  
Additionally, a VA examiner determined that the veteran was 
unable to perform any meaningful work as a consequence of his 
severe symptoms of post-traumatic stress disorder.

When reviewing the totality of the medical evidence in 
conjunction with the credible testimony of the veteran, the 
Board finds that the veteran experiences total occupational 
and social impairment as a result of symptoms associated with 
post-traumatic stress disorder such as difficulty forming and 
maintaining relationships, irritability and mistrust of 
others.  Although his GAF scores have varied slightly over 
the years, the Board finds that the evidence is in equipoise 
with respect to the severity of his symptoms and all 
reasonable doubt should be resolved in the veteran's favor in 
finding that his symptoms are severe.  As such, criteria for 
assignment of a 100 percent rating have been met on a 
schedular basis.

The Board points out that VA will handle cases affected by 
change in medical findings or diagnosis so as to produce the 
greatest degree of stability of disability evaluations 
consistent with the laws and regulations governing disability 
compensation and pension.  See 38 C.F.R. § 3.344(a).  Thus, 
when considering that the veteran's symptomatology has been 
essentially consistent since his November 1999 application, 
the Board finds that the assignment of the more favorable 100 
percent evaluation should be assigned for the entire period 
in question.  There is no need to assign staged ratings nor 
to assign an extra-schedular rating based on individual 
unemployability.  Consequently, a 100 percent rating is 
granted effective November 22, 1999.






ORDER

A 100 percent rating for post-traumatic stress disorder is 
granted as of November 22, 1999, subject to the laws and 
regulations governing the award of monetary benefits.




______________________________________________
Kristi Barlow
Veterans Law Judge, Board of Veterans' Appeals





 Department of Veterans Affairs


